Title: To John Adams from Samuel Foxcroft, 10 January 1807
From: Foxcroft, Samuel
To: Adams, John



Sir,
Jany 10th. 1807.

I herewith send you Asmall book, which having your Name in it I suppose it to be yours. and that I borrowd it when we ware at Colledg together) tho I have littile or no rememberance of it. Why it was not then returnd, or why it has not since been returned before now, I can give but poor too poor an account, I but can say Im not sesibel there has ben any frautilant aim or design.—in the matter.—hope you Excellency will for give the neglect and pass it over with candour. As an atonement for my misconduct I send you the book accompanying it; which please to accept. I can only subscribe your Excellency sincere / friend / And steady avocate in these shaking times.


S.Saml L FoxcroftIf your Excellency shoud happen to find me out, & shoud entertain the condesenting thot of honouring me with a fue lines; I wish to have your thots respecting the tendency and probable issue of the present State of our publick affairs. Will it end in Monarchy or Antnarchy? Will the Federal Union long continnu; or terminate in two or more general goveraments? with the reasons for or Against either. Will Apresent separation of the District of Main be for its interist; or of much advantage to the northern States by givving them additional weight in Congress.
 by reason of great  dimness of Sight I have wrote by the Aborrowed hand of A Female domestick.
